DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:
FIGS. 14 and 15 have too faint of lines such that the legend symbols cannot readily be identified on the graphs. Fewer data points should be presented on the graphs. At present it appears that roughly every fifth cycle capacity is presented which crowds the graph. For instance, none of the symbols on FIG. 15 from cycle 0 to roughly cycle 500 can be identified, except for the binder 5 sample which performed exceptionally poorly. Thus, substitute figures of FIGS. 14 and 15 are required.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 3 recites, “…wherein active material…” The recitation is missing the word, “the,” i.e., “…wherein the active material…” and thus appears to be a typo.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 8, 10, and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 21 recite, “… 20 wt% to about 100 wt% silicon oxide-based material…” It is unclear if this material is the same or a different material from the earlier recited, “silicon based active material” of claim 1. It is suggested to recite in claim 2, “…wherein the silicon based active material comprises a silicon oxide-based material, wherein the active material comprises from about 20 wt% to about 100 wt% of the silicon oxide-based material…” The claim is interpreted in this manner.
Claim 8 recites, “[t]he negative electrode of claim 1 having from about 78 wt% to about 96 wt% active material comprising a silicon based active material” (emphasis added). There is antecedent basis for the terms, “active material” and “silicon based active material” in claim 1. In claim 8, the claims do not refer to their antecedent. It is assumed that the claims intended to refer to the antecedent and are interpreted in this manner. The rejection could be resolved by including “the” before “active material” and “silicon based active material.” 
The nanoscale conductive carbon also has antecedent in claim 1.
The polymer binder also has antecedent in claim 1.
Claims 10 and 13 are rejected for substantially the same reasons.
Claim 12 recites, “…a container enclosing the other cell components.” The term lacks antecedent basis. The term is indefinite because it is unclear what the other cell components are, for instance, if it means to refer to other components like electrode tabs or other battery cell components. It is suggested to amend the claim to simply recite, “a container.” Claims 13-22 are rejected by virtue of their dependency on claim 12.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 9, 12, 14 and 16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Suh (US20180034058A1).
Regarding claim 1, Suh teaches a negative electrode (anode, [0029]) for a lithium ion battery comprising:
	an active material comprising a silicon based active material (silicon-based material, [0039]);
	nanoscale conductive carbon ([0078]); and
	a polymer binder comprising poly (acrylamide-co-acrylate salt) (“…a copolymer, the copolymer including a repeating unit represented by Formula 3 and a repeating unit represented by Formula 4, wherein an amount of the repeating unit represented by Formula 3 is about 40 mol % to about 70 mol %, based on a total amount of the copolymer:” ([0007], emphasis added, see also [0012]); see also Formula 5 ([0060]), which appears to be equivalent to  the subject matter of) having:
at least about 5 mole percent of the acrylamide moiety (see Formula 3 which is the acrylamide moiety; the amount of the acrylamide moiety is from 40-70 mol. %; [0007]); and 
at least about 5 mole percent of the acrylate salt moiety (see Formula 4 which is the acrylate salt moiety; the amount of the acrylate salt moiety is present in the copolymer in amounts of 30-60%; [0007]).
Regarding claim 3, Suh teaches the negative electrode of claim 1 as described above. Suh also teaches wherein active material is a silicon based composite comprising carbon (graphite, [0020]), and silicon suboxide (SiOx, 0<x<2, [0020]) and/or nanoscale silicon. 
Regarding claim 4, Suh teaches the negative electrode of claim 1 as described above. Suh also teaches wherein the silicon based active material comprises silicon suboxide (SiOx, 0<x<2, [0020]).  
 Regarding claim 5, Suh teaches the negative electrode of claim 1 as described above. Suh also teaches wherein the nanoscale conductive carbon comprises carbon nanotubes, carbon black, carbon nanofibers, or mixtures thereof ([0078]).  
Regarding claim 6, Suh teaches the negative electrode of claim 1 as described above. Suh also teaches wherein the poly(acrylamide-co-metal acrylate) has a sodium, lithium (see Formula 4), potassium, ammonium or a combination thereof as counter ion, and at least about 15 mole percent acrylate salt moiety (see rejection above; the amount is from 30-60%, the entire range being greater than 15%).  

Regarding claim 12, Suh teaches a lithium ion cell (secondary battery, [0184]) comprising:
	a negative electrode (anode 22, FIG. 2) comprising a silicon based active material (([0020], [0039])), nanoscale conductive carbon ([0078]) and polymer binder ([0007], [0012]), wherein the polymer binder comprises a copolymer of metal acrylate and acrylamide ([0007], [0012]);
	a positive electrode (cathode 23, FIG. 2) comprising a lithium metal oxide ([0106]), conductive carbon (conductive agent, [0103]), and a polymer binder (binder, [0103]);
	a separator between the negative electrode and the positive electrode (separator 24, FIG. 2; [0083]);
	electrolyte comprising a lithium salt and non-aqueous solvent ([0123]-[0127]); and
	a container enclosing the other cell components (case 25 and cap 26, FIG. 2; [0083]).

Regarding the limitation, “wherein the lithium ion cell having a capacity at the 700th cycle of at least about 80% of the capacity at the 5th cycle when cycled from the 10th cycle to the 700th cycle between 2.5V and the selected charge voltage at a rate of 1 C.,” Suh does not explicitly teach this limitation. However, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 §I. In the instant case, Suh has a substantially identical composition (as described in the above claim mapping) and thus a prima facie case of anticipation has been established.
Regarding claim 14, Suh teaches the lithium ion cell of claim 12 as described above. Suh also teaches wherein the poly(acrylamide-co-metal acrylate) has a sodium, lithium (see Formula 4), potassium, ammonium or a combination thereof as counter ion, and at least about 15 mole percent acrylate salt moiety (see rejection above; the amount is from 30-60%, the entire range being greater than 15%).  
Regarding claim 16, Suh teaches the lithium ion cell of claim 12 as described above. Suh also teaches wherein active material is a silicon based composite comprising carbon (graphite, [0020]), and silicon suboxide (SiOx, 0<x<2, [0020]) and/or nanoscale silicon. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 20 and 22 are rejected under 35 U.S.C. 102 as being anticipated by, or in the alternative under 35 U.S.C. 103 as being unpatentable over Suh (US20180034058A1).
Regarding claims 9, 20 and 22¸ Suh teaches the negative electrode of claim 1 as described above.
Claim 9 requires a negative electrode structure comprising a metal foil current collector and the negative electrode of claim 1 on the current collector and having a 180 degree peel adhesion with a normalized load of at least about 6 lbf/m and a cohesion corresponding to maintenance of electrode integrity when bent around a mandrel with a diameter of 6 mm.
Claim 22 requires wherein the lithium ion cell having a capacity at the 825th cycle of at least about 80% of the capacity at the 5th cycle when cycled from the 10th cycle to the 825th cycle between 2.5V and the selected charge voltage at a rate of 1C.
Applicant is reminded that, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 §I.
In the instant case, the electrode of claims 1 and the lithium ion cell or claim 12 are anticipated by Suh. As such, substantially identical compositions (as described above) between Suh and the claimed invention. See also, MPEP 2112.01§II, a chemical composition and its properties are inseparable.
The present application contemplates two potential parameters to influence binder properties, the ratio of acrylamide to M-PAA and average molecular weight ([0061] of PG-Pub). The range where the claimed properties are met appears to be from 300,000 to 2,000,000 g/mol (see [0133] of PG-Pub). Suh teaches a range completely within this range (Suh, [0016]).
The molar ratio of the examples of the present invention that met the claimed peel adhesion had from acrylamide:M-PAA from 20:80 to 80:20 ([0123], see examples 8 and 12-15, corresponding to ratios B-F and appear to meet the limitations). As noted above in the claim mapping, the amount of acrylamide is from 30-70% which falls completely within the range so that the claimed limitations are met. It is unclear from the current evidence of record if the amount of sodium plays any role in the claimed property. For instance, example 3 meets the claim limitation and consists of lithium polyacrylate. Analogous example 5 also meets the claimed limitation and consists of sodium polyacrylate. The current evidence suggests that using sodium instead of lithium has no effect on the claimed properties. Thus, claims 9 and 20 appear to be anticipated by Suh.
	In the alternative, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention by routine experimentation.
Suh teaches that the copolymer that reads on the claimed binder is combined with a cyclic polymer (abstract). The cyclic polymer and copolymer may be combined in a range of ratios. Suh recognizes that the ratio blend of the cyclic polymer and copolymer can be optimized to control the binding strength and flexibility of the binder and thus control the expansion of the electrode active material ([0056]). Accordingly, Suh teaches that the ratio of cyclic polymer to copolymer is a result-effective variable for adhesion and binding strength. 
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 §II.A.
	In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) and MPEP 2144.05 §III.A.
	Thus, regarding claims 9 and 20, absent evidence of unexpected results, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed adhesion property of claims 9 and 20 by routine experimentation of controlling the cyclic polymer to copolymer ratio. 
Specifically regarding claim 22, Suh teaches the lithium ion cell of claim 12 as described above. While it is not entirely clear if parameters such as the composition of the active material influence the cycle-to-cycle capacity, it appears from FIGS. 14 and 15 that the binder composition plays the most significant role in improving the cycle-to-cycle capacity to be within the claimed range. In this regard, the binder compositions that appear to meet the limitation are examples 8 and 12, the other inventive binders of samples 13-15 were not tested for capacity. Accordingly, the compositional bounds of where the capacity limitations of claim 22 are met are not entirely clear. Nonetheless, it is more likely than not that the reasoning given above in relation to claims 9 and 20 applies directly to claim 22. That is, the composition of the lithium ion cell appears to be identical, and the parameters of the binder (molecular weight, acrylamide to polyacrylate salt ratio) appear to be met. For at least these reasons and those given above in relation to claims 9 and 20, claim 22 is anticipated by, or in the alternative, is obvious in view of Suh.

Claim Rejections - 35 USC § 103
Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Suh (US20180034058A1) in view of Han (US20140308585A1).
Regarding claims 2 and 21, Suh teaches the negative electrode of claim 1 and the lithium ion cell of claim 12 as described above. 
Suh teaches a silicon/graphite active material (e.g., [0068]). Suh is silent to the proportion of the silicon and graphite.
However, Han teaches the deficient limitation. Han relates to a silicon-based negative electrode (abstract) and is thus analogous art.
Han teaches wherein the active material comprises 45-80 wt. % of nanoscale silicon oxide (silicon oxide-carbon composite; [0005], [0009]) with graphite ([0084]). Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I. Thus, it would have been obvious before the effective filing date of the claimed invention to have used silicon oxide and graphite in the claimed range because Han teaches overlapping ranges. The skilled person would have been motivated to use silicon oxide particles in the claimed range in order to improve the anode capacity ([0002], [0030], [0084]).
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Suh (US20180034058A1) in view of Kang (KR20170076592A).
Regarding claims 7 and 15, Suh teaches the negative electrode of claim 1 and the lithium ion cell of claim 12 as described above. 
Suh also teaches wherein the poly (acrylamide-co-acrylate salt) salt has an average molecular weight from about 300,000 g/mole to about 2,000,000 g/mol (700,000 to 900,000 g/mol, see [0016]). 
Suh does not teach wherein the poly (acrylamide-co-acrylate salt) has a sodium counter ion. Suh appears to teach lithium as the counter ion (see claim mapping above). However, Kang teaches the deficient limitation. Kang relates to a binder composition for a secondary battery (abstract). The binder may include acrylamide-based monomers (see pg. 4, ¶1-2) and thus Kang is analogous art.
Kang teaches an alkali metal may be added to the binder (i.e., reacted with) to provide additional electrical conductivity (pg. 3, ¶8). The alkali metal may be any of the alkali metals, specifically lithium, sodium, or potassium. Sodium acrylates are specifically mentioned as one of the constituents of the polymer (pg. 6, ¶2). 
Thus, Kang teaches that at the time of the invention, there was a recognized problem or need in the art to improve the electrical conductivity of the binder materials of Kang. Kang identified three predictable solutions of using lithium, sodium, or potassium as the counter ion to the recognized problem. The person having ordinary skill in the art (“skilled person”) could have pursued any of lithium, sodium, or potassium as the counter ion as known potential solutions with a reasonable expectation of success in improving the electrical conductivity of the polymer. Thus, it would have been obvious before the effective filing date of the claimed invention to have tried the claimed solution of using a sodium counterion to arrive at the claimed invention, see MPEP 2143 §I.E.
Claims 8, 10-11, 13 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Suh (US20180034058A1).
Regarding claims 8, 10 and 13¸ Suh teaches the negative electrode of claims 1 and 10, and the lithium ion cell of claim 12 as described above. 
	Suh does not teach explicitly teach the claimed proportions of 75 wt% to about 96 wt% an active material from about 0.1 wt% to about 7 wt% nanoscale conductive carbon and from about 4 wt % to about 20 wt% polymer binder. 
However, Suh teaches using 0.5-5 parts by weight of conductive agent ([0073], corresponding to the claimed nanoscale conductive carbon). Suh teaches using 2-5 parts by weight of the polymer binder. Thus, on the basis of the conductive agent, the polymer binder, and the negative active material, the amount of negative active material is from about 91 to 98 wt. % (the values are calculated by taking the basis of 100 parts negative active material, and the respective lows and highs of the polymer binder and the conductive carbon). The range of the nanoscale conductive carbon is 0.5-4.5 wt. %, and the amount of binder is from 2.0-4.5 wt. %. The resulting ranges overlap with the claimed ranges. Overlapping ranges are prima facie evidence of obviousness, see MPEP 2144.05 §I. Thus, it would have been obvious before the effective filing date of the claimed invention to have arrived at the claimed invention of claims 8, 10 and 13 because Suh teaches overlapping ranges of the amounts.
Regarding claim 11, Suh teaches the negative electrode structure of claim 10 as described above. Suh also teaches 
	a positive electrode (cathode 23, FIG. 2) a current collector and on the current collector ([0102]) an electrode comprising a lithium metal oxide ([0106]), conductive carbon (conductive agent, [0103]), and a polymer binder (binder, [0103]);
	a separator between the negative electrode and the positive electrode (separator 24, FIG. 2; [0083]);
	electrolyte comprising a lithium salt and non-aqueous solvent ([0123]-[0127]); and
	a container enclosing the other cell components (case 25 and cap 26, FIG. 2; [0083]).
Regarding claims 18 and 19¸ Suh teaches the lithium ion cell of claim 12 as described above. Claims 18 and 19 claim specific lithium metal oxide materials. Regarding claim 18, Suh teaches a plurality of potential lithium metal oxide compounds at [0106] and [0110]. In particular, at least one of the formulae (
    PNG
    media_image1.png
    23
    153
    media_image1.png
    Greyscale
  at [0110]) reads on the claimed material of claims 18 and 19 (overlapping ranges of the elements, see MPEP 2144.05 §I). It is noted in the claimed formula that δ and z can be zero and thus the claim limitations are met. Other disclosed lithium metal oxides of Suh may also read on the claimed invention.
Suh does not explicitly teach these limitations. However, “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 §I. In the instant case, Suh has a substantially identical composition (as described in the above claim mapping) and thus a prima facie case of anticipation has been established.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Suh (US20180034058A1) in view of Applicant Admitted Prior Art (“AAPA”).
Regarding claim 17, Suh teaches the lithium ion cell of claim 12 as described above. Claim 17 requires lithium metal oxides that are applicant-admitted prior art. The lithium metal oxides of claim 17 are taught by the compounds at [0029] of the PG-Pub (US20220006090A1). The compounds at [0029] are admitted by Applicant as having an art-recognized suitability as cathode active materials in lithium secondary batteries. It has been held that the selection of a known material based on its suitability for its intended use is prima facie evidence of obviousness. See MPEP 2144.07. Thus, it would have been obvious before the effective filing date of the claimed invention to have incorporated the claimed lithium metal oxides into the lithium ion cell of Suh because AAPA teaches the suitability of these materials as cathode active materials. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721